NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XIAOZHEN WENG,                                     No.      14-72848

                   Petitioner,                      Agency No. A087-593-455

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Xiaozhen Weng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an omission of Weng’s father’s eye injury, and inconsistencies regarding

Weng’s passport, an alleged guarantee letter, and the conditions of Weng’s release

from detention. See id. at 1048 (adverse credibility determination was reasonable

under the “totality of circumstances.”). Weng’s explanations for the

inconsistencies and omission do not compel a contrary conclusion. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial evidence also supports the

agency’s determination that, even if Weng is Christian and practiced Christianity

in the United States, she failed to establish a well-founded fear of persecution in

China. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed

to present compelling objective evidence demonstrating a well-founded fear of

future persecution). Thus, Weng’s asylum claim fails.

      Because Weng failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Huang

v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

                                          2                                    14-72848
PETITION FOR REVIEW DENIED.




                       3      14-72848